UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2338



KNOX   CREEK  COAL    COMPANY;   OLD   REPUBLIC
INSURANCE COMPANY,

                                                        Petitioners,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
VERNER LESTER,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-720-BLA)


Submitted:   May 16, 2002                   Decided:   June 14, 2002


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG,
Washington, D.C., for Petitioners. Eugene Scalia, Solicitor of
Labor, Donald S. Shire, Associate Solicitor, Patricia M. Nece,
Counsel for Appellate Litigation, Helen H. Cox, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Verner Lester, Hurley,
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioners      seek     review   of    the   Benefits   Review     Board’s

decision and order affirming the administrative law judge’s award

of medical payments pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2001).    Our review of the record discloses that the Board’s

decision    is   based    upon   substantial        evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Knox Creek Coal Co. v. DOWCP, No. 00-720-BLA (BRB

Apr. 20 & Sept. 18, 2001).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and   argument   would   not      aid   the

decisional process.




                                                                          AFFIRMED




                                         2